Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to the Applicant’s Appeal Brief filed 27 October 2021, resulting in the reopening of prosecution.  Claims 1, 2, 4-6, 8-12, 14-16 & 18-20 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 2, 8, 9, 11, 12, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rathi et al (USPG Pub No. 20190004704A1; Rathi hereinafter) in view of Ahrens et al (USPG Pub No. 20070106706A1; Ahrens hereinafter).

As for Claim 1, Rathi teaches, A system comprising: 
“a plurality of storage nodes; a network, the plurality of storage nodes in data communication with the plurality of storage nodes” (see pp. [0026-0027]; e.g., the reference of Rathi teaches of a storage management system that stores a data set on physical storage including one or more hard disk drives (HDDs), solid state drives (SSDs) optical drives, cloud or storage network and/or other types of physical components or devices for recording and retaining digital data); 
“a storage manager in data communication with the network” (see pp. [0026], [0030]; e.g., Rathi teaches of including and utilizing one or more of a logical volume manager, filesystem manager, and/or other components and modules for virtualizing storage or snapshotting data within at least a cloud or storage network of a storage management system, with the one or more of a logical volume manager, filesystem manager, and/or other components being considered equivalent in function to Applicant’s “storage manager”), the storage manager programmed to—
“transmit, to one or more storage nodes of the plurality of storage nodes, a plurality of new snapshot instructions with respect to a storage volume...”, (see pp. [0027-0029]; e.g., the storage management system having one or more components and modules, such as a logical volume manager and filesystem manager, support snapshotting of data sets stored on one or more virtual disks corresponding to a layer of 
“for each new snapshot instruction of the plurality of new snapshot instructions, add a new snapshot node as a descendent to the corresponding preceding snapshot node of the each new snapshot instruction in the hierarchical representation” (see pp. [0028-0029], [0049-0051]; e.g., the reference of Rathi teaches of utilizing at least a formed chain or tree of inheritance in which each snapshot stores changes made to the data set over a previous snapshot as a set of differentials, considered equivalent to the establishment of a hierarchical representation of snapshot nodes, as “...the latest snapshots in a given branch may be writable, while all other snapshots may be read-only”, accounting for read and write instructions issued for the one or more snapshots being represented in a tree form, and having a new child snapshot created from an older parent snapshot).
“...each new snapshot instruction being one of a new principal snapshot instruction and a new clone instruction and having a corresponding preceding snapshot node in a hierarchical representation of the storage volume”, “the new snapshot node 
The reference of Rathi does not appear to explicitly recite the limitations of, “...each new snapshot instruction being one of a new principal snapshot instruction and a new clone instruction and having a corresponding preceding snapshot node in a hierarchical representation of the storage volume”,  “the new snapshot node having a clone classification if the each new snapshot instruction was a new clone instruction”, “wherein the plurality of storage nodes are programmed to, in response to the each new snapshot instruction: allocate a new segment”, “create an entry in a segment table mapping the new segment to a new snapshot”, “write data from subsequent write requests for the storage volume referencing the new snapshot to the new segment”, “wherein the storage manager is further programmed to: receive a roll back instruction to a selected snapshot for the storage volume having a corresponding selected snapshot node in the hierarchical representation”, “in response to the roll back instruction, (i) for each snapshot node in the hierarchical representation that is a descendent of the selected snapshot node and does not have a descendent having the clone classification, instruct a storage node of the plurality of storage nodes storing the each snapshot to free all segments mapped to a snapshot corresponding to the each snapshot node”, “(ii) for each second snapshot node in the hierarchical representation that is a descendent of the selected snapshot node and has a descendent having the clone classification, refraining from instructing the storage node of the plurality of storage nodes storing a snapshot corresponding to the each second snapshot node to free all segments mapped to the snapshot corresponding to the each second snapshot 
The reference of Ahrens teaches the limitation of, 
“...each new snapshot instruction being one of a new principal snapshot instruction and a new clone instruction and having a corresponding preceding snapshot node in a hierarchical representation of the storage volume”,  “the new snapshot node having a clone classification if the each new snapshot instruction was a new clone instruction” (see pp. [0033]; e.g., The reference of Ahrens serves as an enhancement to the teachings of the primary Rathi reference, and, according to the cited paragraph [0033], provides a hierarchical block tree (HBT) {i.e. considered equivalent to Applicant’s “hierarchical representation of the storage volume”} utilized for the storing of data blocks and indirect blocks within a storage pool {i.e. Applicant’s “storage volume”}, where the HBT includes at least a root block, one or more levels of indirect blocks, and one or more data blocks.  According to at least paragraphs [0039-0040], a snapshot corresponds to a state of the HBT at a given time, where the state of the HBT corresponds to all blocks referenced, directly or indirectly, by the root block of the HBT at the aforementioned time, and a clone corresponds to an HBT where the initial state of the clone is obtained from a snapshot of a pre-populated HBT including only blocks referenced directly/indirectly by the root block at the time the snapshot was created. 
“wherein the plurality of storage nodes are programmed to, in response to the each new snapshot instruction: allocate a new segment” (see pp. [0031-0033]; e.g., the reference of Ahrens teaches of providing an interface to a storage pool and manages allocation of storage space within the storage pool, where the storage space in the storage pool is divided into contiguous regions of data {i.e. metaslabs}, which may then be divided into segments, reading on Applicant’s claimed limitation as the metaslab allocator allocates large and small segments to store data blocks and indirect data blocks); 
“create an entry in a segment table mapping the new segment to a new snapshot” (see pp. [0033]; e.g., according to the cited paragraph [0033], a hierarchical block tree (HBT) is utilized in the equivalent fashion as Applicnat’s “segment table” for the storing of data blocks and indirect blocks within the storage pool, where the HBT includes at least a root block, one or more levels of indirect blocks, and one or more data blocks.  The root block points to subsequent indirect blocks {i.e. arrays of block pointers that directly/indirectly reference data blocks}, where data blocks contain data files stored in the storage pool.  The hierarchical block tree (HBT) handles the functionality of Applicant’s “segment table”, as it is responsible for the mapping of segments of data within the storage pool);
“write data from subsequent write requests for the storage volume referencing the new snapshot to the new segment” (see pp. [0036]; e.g., the cited paragraph [0036] teaches that “copy-on-write transactions” are performed for every data write request to a 
“wherein the storage manager is further programmed to: 
receive a roll back instruction to a selected snapshot for the storage volume having a corresponding selected snapshot node in the hierarchical representation” (see pp. [0075-0078]; e.g., the reference of Ahrens teaches of its file system supporting “roll back functionality” {i.e. considered equivalent to Applicant’s claimed “storage manager” receiving a roll back instruction}, where the HBT is rolled back to a state corresponding to a selected snapshot by traversing the HBT {i.e. hierarchical structure} and the appropriate snapshots); and 
“in response to the roll back instruction, (i) for each snapshot node in the hierarchical representation that is a descendent of the selected snapshot node and does not have a descendent having the clone classification, instruct a storage node of the plurality of storage nodes storing the each snapshot to free all segments mapped to a snapshot corresponding to the each snapshot node” (see Fig. 8; see pp. [0075-0078]; e.g., the reference of Ahrens teaches that the HBT and appropriate snapshots are traversed, as blocks born after the selected snapshot are freed. The traversal may be optimized by not reading any blocks or associated branches that have a birth time before the selected snapshot.  When a clone is created, the previous snapshot of the clone corresponds to the snapshot from which the clone was created.  Applicant’s descendent having the clone classification” is merely a clone corresponding to a snapshot. As stated within the cited paragraph [0078], “in order to delete a clone, all the snapshots associated with the clone (i.e., the clone's snapshots) must be deleted. Once all the snapshots of the clone are deleted (using the snapshot deletion procedures described above), the clone itself is rolled back to the snapshot from which it was created. At this stage, there are no blocks that are unique to the clone and, thus, the clone can be removed from the file system”, reading on Applicant’s claimed limitation as blocks born after the selected snapshot, such as one or more clones and their associated snapshots, are freed); and 
“(ii) for each second snapshot node in the hierarchical representation that is a descendent of the selected snapshot node and has a descendent having the clone classification, refraining from instructing the storage node of the plurality of storage nodes storing a snapshot corresponding to the each second snapshot node to free all segments mapped to the snapshot corresponding to the each second snapshot node” (see Fig. 8; see pp. [0066-0068], [0075-0078]; e.g., the reference of Ahrens teaches that the HBT and appropriate snapshots are traversed, as blocks born after the selected snapshot are freed. The traversal may be optimized by not reading any blocks or associated branches that have a birth time before the selected snapshot.  When a clone is created, the previous snapshot of the clone corresponds to the snapshot from which the clone was created.  Applicant’s “descendent having the clone classification” is merely a clone corresponding to a snapshot.  Earlier text of paragraphs [0066-0068] teach of determining which blocks of a deleted snapshot must be freed, where a “dead list” associated with the next snapshot is obtained. The dead list associated with an 
The combined references Rathi and Ahrens are considered analogous art for being within the same field of endeavor as the claimed invention, which is snapshot technology and its utilization within a storage volume such as a storage pool.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the storage of snapshot data and rollback functionality concerning the recovery of data, as taught by Ahrens, with the method of Rathi in order to account for the consistent storage and recovery of snapshot data within a storage pool, as storage managers may be unaware of which blocks within the available storage space are in use and which are free for data to be stored. (Ahrens; [0007])
As for Claim 2, Rathi teaches, wherein the storage manager is further programmed to transmit the plurality of new snapshot instructions with respect to the storage volume such that the hierarchical representation includes a tree including: 
(a) multiple snapshot nodes that are descendants of an initial snapshot node (see pp. [0028-0029]; e.g., the reference of Rathi teaches of utilizing multiple snapshots to form a chain or “inheritance tree”, considered equivalent to Applicant’s hierarchical 
The reference of Rathi does not appear to explicitly recite the limitations of, “(b) at least one snapshot node that has the clone classification and one or more descendent nodes of the at least one snapshot node that has the clone classification” and “(c) at least one snapshot node that has a direct descendent that has the clone classification and a direct descendent that does not have the clone classification”.
The reference of Ahrens teaches, “(b) at least one snapshot node that has the clone classification and one or more descendent nodes of the at least one snapshot node that has the clone classification” (see Fig. 8; see pp. [0075-0078]; e.g., the reference of Ahrens teaches that the HBT and appropriate snapshots are traversed, as blocks born after the selected snapshot are freed. The traversal may be optimized by not reading any blocks or associated branches that have a birth time before the selected snapshot.  When a clone is created, the previous snapshot of the clone corresponds to the snapshot from which the clone was created, thus providing a snapshot with a clone designation); and 
“(c) at least one snapshot node that has a direct descendent that has the clone classification and a direct descendent that does not have the clone classification” (see Fig. 8; see pp. [0066-0068]; e.g., the reference of Ahrens teaches that the HBT and appropriate snapshots are traversed, as blocks born after the selected snapshot are freed. The traversal may be optimized by not reading any blocks or associated branches that have a birth time before the selected snapshot, thus, providing for the 
The combined references Rathi and Ahrens are considered analogous art for being within the same field of endeavor as the claimed invention, which is snapshot technology and its utilization within a storage volume such as a storage pool.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the storage of snapshot data and rollback functionality concerning the recovery of data, as taught by Ahrens, with the method of Rathi in order to account for the consistent storage and recovery of snapshot data within a storage pool, as storage managers may be unaware of which blocks within the available storage space are in use and which are free for data to be stored. (Ahrens; [0007])
 
As for Claim 8, Rathi teaches, wherein each storage node of the plurality of storage nodes includes a physical disk, each segment in the segment table being -mapped to a physical location on the physical disk (see pp. [0026-0027]; e.g., the reference of Rathi teaches of a storage management system that stores a data set on physical storage including one or more hard disk drives (HDDs), solid state drives (SSDs) optical drives, and/or other types of physical components or devices for recording and retaining digital data. Examples are provided at least within paragraphs [0036-0038], which discuss the mapping of “allocation units (AU)” chunks, considered equivalent to Applicant’s segments of a segment table, that are organized into contiguous regions of at least a virtual disk, where the virtual disk is a layer of 
As for Claim 9, Rathi teaches, a plurality of compute nodes in data communication with the network, the plurality of compute nodes programmed to execute applications that issue read and write instructions to the plurality of storage nodes (see pp. [0085-0086]]; e.g., local/remote nodes within a computer network which implement/execute requests for a computing service such as execution of a particular application), 
each read and write instruction referencing a snapshot represented by one of the snapshot nodes in the hierarchical representation (see pp. [0028]; e.g., the reference of Rathi teaches of utilizing at least a formed chain or tree of inheritance in which each snapshot stores changes made to the data set over a previous snapshot as a set of differentials, considered equivalent to the establishment of a hierarchical representation of snapshot nodes, as “...the latest snapshots in a given branch may be writable, while all other snapshots may be read-only”, accounting for read and write instructions issued to the one or more snapshots). 

Claim 11 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claim 1.  Accordingly, Claim 11 is rejected for substantially the same reasons as presented above for Claim 1 and based see pp. [0026-0031]; e.g., method for implementation integrating hardware and software components).

Claims 12, 18 & 19 amount to a method comprising instructions that, when executed by one or more processors, performs the system of Claims 2, 8 & 9, respectively.  Accordingly, Claims 12, 18 & 19 are rejected for substantially the same reasons as presented above for Claims 2, 8 & 9 and based on the references’ disclosure of the necessary supporting hardware and software (Rathi: see pp. [0026-0031]; e.g., method for implementation integrating hardware and software components).



Claims 4-6, 10, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rathi et al (USPG Pub No. 20190004704A1; Rathi hereinafter) in view of Ahrens et al (USPG Pub No. 20070106706A1; Ahrens hereinafter) further in view of Talagala et al (USPG Pub No. 20140089265A1; Talagala hereinafter).

As for Claim 4, Rathi teaches of providing snapshotting techniques within a data storage system using a plurality of storage nodes for the read/write of snapshot information, and the Ahrens reference teaches of providing a hierarchical block tree (HBT) utilized for the storing and recovery of data blocks and indirect blocks within a storage pool.

The references of Rathi and Ahrens do not recite the limitations of, “receive a write instruction referencing a written snapshot, the write instruction including a write address; identify a last-allocated segment corresponding to the written snapshot in the segment table; write payload data from the write instruction to the last-allocated segment; and write metadata to an index of the last-allocated segment corresponding to the written snapshot, the metadata including the write address”. 
The reference of Talagala teaches the limitation to, “receive a write instruction referencing a written snapshot, the write instruction including a write address; identify a last-allocated segment corresponding to the written snapshot in the segment table; write payload data from the write instruction to the last-allocated segment; and write metadata to an index of the last-allocated segment corresponding to the written snapshot, the metadata including the write address” (see pp. [0046]; e.g., the Talagala reference teaches of providing a path for servicing a storage operation or request, such In response to a write request updating or changing existing data stored in the non-volatile memory device 120, the temporal order module 304 may store just the changes or deltas to the data to an append point of the sequential, log-based writing structure”, providing for writing to a “last-allocated segment” as a sequential append point is used in an equivalent fashion. Validity data and/or logical-to-physical mapping marked copy-to-write may be modified and a copy created having a link to the snapshot and/or clone associated with the copy). 
The combined references of Rathi, Ahrens, and Talagala are considered analogous art for being within the same field of endeavor, which is snapshot management for time sequence requests.  Therefore, it would have been obvious to one of ordinary skill by the effective filing date of the claimed invention to have combined the use of a quiesce instruction and communications with one or more of a plurality of nodes, as taught by Talagala, with the methods of Ahrens and Rathi in order to alleviate the issue in which client applications have little or no access to the underlying log of the storage or memory system, and still track a history of changes themselves using the provided address based access. (Talagala; [0004])


As for Claim 5, Rathi teaches of providing snapshotting techniques within a data storage system using a plurality of storage nodes for the read/write of snapshot information.

The reference of Ahrens recites limitation to, “issue one or more first new snapshot instructions of the plurality of snapshot instructions to a first storage node of the one or more storage nodes, the one or more first new snapshot instructions being principal snapshot instructions” (see pp. [0039-0040]; e.g., According to at least paragraphs [0039-0040], a snapshot corresponds to a state of the HBT at a given time, where the state of the HBT corresponds to all blocks referenced, directly or indirectly, by the root block of the HBT at the aforementioned time, and a clone corresponds to an HBT where the initial state of the clone is obtained from a snapshot of a pre-populated HBT, including only blocks referenced directly/indirectly by the root block at the time the snapshot was created, thus, making the initially snapshot equivalent to Applicant’s “principal snapshot”, and its subsequent snapshots/descendants being equivalent to “clones” according to Applicant’s disclosure at paragraph [0077]); 
“issue one or more second new snapshot instructions of the plurality of snapshot instructions to a second storage node of the one or more storage nodes, the one or more second new snapshot instructions being clone snapshot instructions” (see pp. [0039-0040]; e.g., According to at least paragraphs [0039-0040], a snapshot 
The combined references Rathi and Ahrens are considered analogous art for being within the same field of endeavor as the claimed invention, which is snapshot technology and its utilization within a storage volume such as a storage pool.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the storage of snapshot data and rollback functionality concerning the recovery of data, as taught by Ahrens, with the method of Rathi in order to account for the consistent storage and recovery of snapshot data within a storage pool, as storage managers may be unaware of which blocks within the available storage space are in use and which are free for data to be stored. (Ahrens; [0007])


As for Claim 6, Rathi teaches of providing snapshotting techniques within a data storage system using a plurality of storage nodes for the read/write of snapshot information, and the Ahrens reference teaches of providing a hierarchical block tree 
The references of Rathi and Ahrens do not recite the limitations of, “receive a read instruction referencing a read snapshot, the read instruction including a read address”, “if the read address is found in the index of any segment mapped in the segment table to at least one of (a) the read snapshot and (b) any snapshot preceding the read snapshot, returning last-written data from at least one of (a) and (b) corresponding to the read address”, and “if the read address is not found in the index of any segment mapped in the segment table to at least one of (a) the read snapshot and (b) any snapshot preceding the read snapshot, route the read instruction to a different storage node of the plurality of storage nodes that stores an ancestor snapshot of the read snapshot according to the hierarchical representation”.
The reference of Talagala recites the limitation to, 
“receive a read instruction referencing a read snapshot, the read instruction including a read address” (see pp. [0078], [0104], [0106-0108]; e.g., at least a non-volatile memory media controller which comprises a read pipeline is configured to read contextual data from non-volatile memory media in response to requests that comprise a “logical address” of the requested data, as taught within earlier text of paragraph [0078].  The logical address of Talagala is considered equivalent to Applicant’s “read address” included in received read instructions.  Additionally, paragraphs [0104] & [0106] of Talagala teach of utilizing one or more of a plurality of modules, such as a “temporal order module” and “time sequence interface module” that provide for the validation of metadata and/or logical-to-physical mapping associated with a snapshot, 
“if the read address is found in the index of any segment mapped in the segment table to at least one of (a) the read snapshot and (b) any snapshot preceding the read snapshot, returning last-written data from at least one of (a) and (b) corresponding to the read address” (see pp. [0040], [0077-0078]; e.g., the reference of Talagala teaches of at least a “storage management layer (SML)” having a “forward index” or other mapping structure for associating/mapping logical addresses of data on the non-volatile memory media in the equivalent fashion taught by Applicant’s “index of any segment mapped in the segment table”, as requested data corresponding to snapshot data requests, for example, is retrieved using the index and corresponding logical address of the data and metadata.  Metadata is further updated {i.e. “forward index”/”dedicated index”/”memory division index”} to at least associate the logical addresses with media addresses of the data on one or more non-volatile memory media, for example); 
“if the read address is not found in the index of any segment mapped in the segment table to at least one of (a) the read snapshot and (b) any snapshot preceding the read snapshot, route the read instruction to a different storage node of the plurality of storage nodes that stores an ancestor snapshot of the read snapshot according to the hierarchical representation” (see pp. [0119-0122]; e.g., cited paragraphs [0119-0122] provide further teachings into the utilization of a “time sequence interface module”, which allows for the rollback and/or iterate forward at a single change 
The combined references of Rathi, Ahrens, and Talagala are considered analogous art for being within the same field of endeavor, which is snapshot management for time sequence requests.  Therefore, it would have been obvious to one of ordinary skill by the effective filing date of the claimed invention to have combined the use of a quiesce instruction and communications with one or more of a plurality of nodes, as taught by Talagala, with the methods of Ahrens and Rathi in order to alleviate the issue in which client applications have little or no access to the underlying log of the storage or memory system, and still track a history of changes themselves using the provided address based access. (Talagala; [0004])



The combined references Rathi and Ahrens are considered analogous art for being within the same field of endeavor as the claimed invention, which is snapshot technology and its utilization within a storage volume such as a storage pool.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the storage of snapshot data and rollback functionality concerning the recovery of data, as taught by Ahrens, with the method of Rathi in order to account for the consistent storage and recovery of snapshot data within a storage pool, as storage managers may be unaware of which blocks within the available storage space are in use and which are free for data to be stored. (Ahrens; [0007]) 
The references of Rathi and Ahrens do not appear to explicitly recite the limitations to, “receive a user instruction to create a new snapshot for the storage volume”, “in response to the user instruction to create a new snapshot, transmit a quiesce instruction to one or more of the plurality of compute nodes”, “receive one or more notifications from the one or more of the plurality of compute nodes that there are no pending write instructions to the storage volume”, “transmit one of the new snapshot instructions of the plurality of storage nodes in response to the one or more notifications”. 

“receive a user instruction to create a new snapshot for the storage volume” (see pp. [0123-0124]; e.g., Talagala teaches of receiving at least a “new snapshot request”, thereby creating or initializing a new snapshot).
“in response to the user instruction to create a new snapshot, transmit a quiesce instruction to one or more of the plurality of compute nodes (see pp. [0124]; e.g., Talagala teaches that the time sequence interface module, in response to at least a new snapshot request”, may quiesce writes to one or more of a non-volatile memory device); 
receive one or more notifications from the one or more of the plurality of compute nodes that there are no pending write instructions to the storage volume (see pp. [0124]; e.g., in response to the quiesce operation, a snapshot-create note or other snapshot identifier can be written and appended to a log-based writing structure of the non-volatile memory device, reading on Applicant’s claimed limitation); 
transmit one of the new snapshot instructions of the plurality of storage nodes in response to the one or more notifications (see pp. [0125]; e.g., Talagala teaches of the time sequence interface module executing deletes, trims, invalidates, erases or otherwise due to the receiving of requests such as a “delete snapshot request”).
The combined references of Rathi, Ahrens, and Talagala are considered analogous art for being within the same field of endeavor, which is snapshot management for time sequence requests.  Therefore, it would have been obvious to one of ordinary skill by the effective filing date of the claimed invention to have combined the use of a quiesce instruction and communications with one or more of a plurality of nodes, as taught by Talagala, with the methods of Ahrens and Rathi in order 

Claims 14-16 & 20 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claims 4-6 & 10, respectively.  Accordingly, Claims 14-16 & 20 are rejected for substantially the same reasons as presented above for Claims 4-6 & 10, and based on the references’ disclosure of the necessary supporting hardware and software (Rathi: see pp. [0026-0031]; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to the rejections of Claims 1, 2, 4-6, 8-12, 14-16 & 18-20 under 35 USC 103 have been fully considered and are persuasive in-part, as prosecution has been reopened.  Additional rationale provided within this communication above.  
Upon further consideration, a new ground of rejection is made in view of Ahrens et al (USPG Pub No. 20070106706A1), and the Vempati et al (US Patent No. 8954383B1) reference has been withdrawn from consideration.
With respect to Applicant’s argument that:
	“In view of the foregoing, Talagala fails to disclose:

	receive a roll back instruction to a selected snapshot for the storage volume having a corresponding selected snapshot node in the hierarchical representation;
	and

	in response to the roll back instruction, (1) for each first snapshot node in the hierarchical representation that is a descendent of the selected snapshot and does not have a descendent having the clone classification, instruct a storage node of the plurality of storage nodes storing a snapshot
corresponding to the each first snapshot node to free all segments mapped
to the snapshot corresponding to the each first snapshot node and (11) for
each second snapshot node in the hierarchical representation that is a
descendent of the selected snapshot node and has a descendent having the
clone classification, do not instruct the storage node of the plurality of
storage nodes storing a snapshot corresponding to the each second
snapshot node to free all segments mapped to the snapshot corresponding
to the each second snapshot node.
	Talagala was relied upon exclusively to show these elements and in fact fails to do so.
Rathi and Vempati are not alleged to disclose these elements an in fact fail to do so. The combination of Rathi, Talagala, and Vempati does not establish a prima facie case of obviousness with respect to claim 1 for at least this reason.
	Although not identical in scope, claim 11 is allowable for at least some of the reasons
noted above with respect to claim 1.
	Claims 2, 4-6, 8-10, 12, 14-16, and 18-20 are dependent on claims 1 and 11 and are therefore allowable for at least this reason.”

Examiner is persuaded, and now relies upon the Ahrens et al reference in view of the aforementioned limitations of at least Independent Claims 1 & 11.

With respect to Applicant’s argument that:
	“With respect to claim 6, Talagala is cited for disclosing a “forward index” that associates a “to associate the logical address(es) of the data with the media address(es) of the data on the non-volatile memory media 122.” However, this mapping is not disclosed as having any reference to a snapshot hierarchy.
	The Office Action cites the “segment table” as recited in Applicant’s specification. However, even if segments were represented in a segment table, this, of itself, does not inherently include handling of read requests to snapshots as recited in claim 6. For example, how does maintaining a forwarding index relating a logical address to a media address inherently describe evaluating the “if” statements of claim 6? For example, suppose a logical address is not found to be mapped to any media address of a storage node (which Talagala does not mention), what is done according to the teachings of Talagala? No portion of Talagala was cited for this purpose.

	Talagala therefore fails to disclose the elements of claim 6 it was relied upon as disclosing. The remaining references were not alleged to remedy the deficiencies of Talagala and are not alleged to do so. The cited references do not establish a prima facie case of obviousness with respect to claim 6 for at least this reason.



Examiner is not persuaded.  Updated rationale has been provided above which further clarifies the teachings of the secondary Talagala et al reference found equivalent to Applicant’s claimed limitations regarding dependent Claim 6.  As stated above, and briefly reiterated herein, at least a non-volatile memory media controller, which comprises a read pipeline, is configured to read contextual data from non-volatile memory media in response to requests that comprise a “logical address” of the requested data, as taught within earlier text of paragraph [0078].  The logical address of Talagala is considered equivalent to Applicant’s “read address” included in received read instructions.  Additionally, paragraphs [0104] & [0106] of Talagala teach of utilizing one or more of a plurality of modules, such as a “temporal order module” and “time sequence interface module”, which provide for the validation of metadata and/or logical-to-physical mapping associated with a snapshot, epoch, or clone, and for the receiving, execution and fulfillment of time sequence requests such as snapshot request, a new snapshot request, delta clone requests, rollback request, delete snapshot request, or the like, respectively.  The reference of Talagala teaches of at least a “storage management layer (SML)” having a “forward index” or other mapping structure for associating/mapping logical addresses of data on the non-volatile memory media in the equivalent fashion taught by Applicant’s “index of any segment mapped in the segment table”, as requested data corresponding to snapshot data requests, for example, is retrieved using the index and corresponding logical address of the data and metadata.  Cited paragraphs [0119-0122] provide further teachings into the utilization of a “time sequence interface module”, which allows for the rollback and/or iterate forward at a 


Conclusion
	The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
	***Wang et al (USPG Pub No. 20170220777A1) teaches consistent snapshots and clones in an asymmetric virtual distributed file system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								2/26/2022